Citation Nr: 0720887	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  03-04 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a chronic genitourinary 
disorder.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1943 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran provided testimony before a Hearing Officer at 
the VARO in August 2003; a transcript is of record.  (Tr.)

In May 2004, the Board denied entitlement to service 
connection for a genitourinary disorder.

The veteran then filed an appeal with the U.S. Court of 
Appeals for Veterans Claims (Court).  In March 2005, the 
Court granted a Joint Motion to remand the matter to the 
Board, with instructions in the Joint Motion.  In August 
2005, the Board remanded the case to satisfy the mandates of 
the Court order. 


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has a chronic genitourinary disability which is due to any 
incident in active military service or any disability of 
service origin.

CONCLUSION OF LAW

A chronic genitourinary disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§  1110, 
5103, 7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not be affected because, for example, actual 
knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefit sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

The veteran filed his claim for service connection for a 
genitourinary disorder in July 2000.  The RO provided pre-
adjudication VCAA notice by letters dated in August 2000.  
The RO also entered into the file a number of treatment and 
examination records including as specifically designated by 
the veteran.  The veteran was notified of what was of record 
and what additional evidence was needed to substantiate the 
claim.  

A rating action by the VARO in September 2000 denied his 
claim, and the veteran was so informed.  He filed a notice of 
disagreement in January 2001.  The VARO sent him a 
comprehensive VCAA letter in March 2001.  An SOC was issued 
in February 2002.  The veteran filed his Substantive Appeal, 
on a VA Form 9, in February 2003.  An SSOC was issued in 
March 2003.  After the hearing in August 2003, additional 
SSOC's were issued in August 2003 and January 2004.

Additional evidence was subsequently submitted.  Throughout, 
SSOC's and letters have comprehensively informed him of what 
action was being taken, what evidence was of record, and what 
was required.  He has responded with additional data. The 
case has twice been addressed by the Board in which decisions 
the requirements and options with regard to his claim were 
discussed in detail.  A detailed Joint Motion was filed with 
the Court which further discussed the elements of the claim.  
And additional development has taken place.

In the aggregate, in one way or another since he filed the 
claim, the veteran has been notified that VA would obtain 
pertinent data to include VA records, and records of other 
Federal agencies and that he could submit private medical 
records or authorize VA to obtain private medical records on 
his behalf.  He was asked to submit more evidence, to include 
any in his possession.  The notice included the general 
effective date provision for the claims, that is, the date of 
receipt of the claims.   

Any absence of information was harmless error, and to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, supra, requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the appellant in proceeding with the present 
decision.  In addition, he has not demonstrated any error in 
VCAA notice, and therefore the presumption of prejudicial 
error as to such notice does not arise in this case.  See 
Sanders, supra.

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  With regard to timing notifications, 
these appear to have been timely, and any defect with respect 
to timing was harmless error.  See Mayfield, supra.  He was 
advised of his opportunities to submit additional evidence 
after which additional data was obtained and entered into the 
record.  The Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  He has indicated that he 
had no other information or evidence to give VA to 
substantiate his claim.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his attorney has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development on this issue.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

II.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Such evidence must be medical unless it 
relates to a condition as to which, under the Court case law, 
lay observation is competent.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997).  

It is also noted that in this, as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  Lay individuals are 
incompetent to render medical conclusions, see Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); however , a lay statement 
may be made which relays the visible symptoms of a disease or 
disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Federal Circuit 
has also held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  See also Sklar v. Brown, 5 Vet. 
App. 140 (1993) (noting that a medical opinion which fails to 
provide a basis for the opinion may be accorded less weight).

The Board is obligated to determine the credibility and 
probative value of all evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran.  38 U.S.C.A. § 7104(d); Eddy v. 
Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Board has the 
authority to "discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
supra; see Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it 
is the responsibility of the Board to assess the credibility 
and weight to be given the evidence) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."

The Board further notes that evidence consisting of 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence."  Leshore v. Brown, 
8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
Also, neither the Board nor a layperson can render opinions 
requiring medical expertise. Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, supra.

III.  Factual Background and Analysis

The essence of the veteran's argument (in written submissions 
and through his personal testimony) with regard to his 
pertinent circumstances in service is that while serving on a 
ship with newly installed radar capacity, he was assigned to 
a 
24-hour a day job with three people; that he was in charge 
with a mechanic, and that when they were on-duty, he would be 
unable to relieve his bladder at times; and it became 
extended; and the extension overtired the bladder, causing 
more extension; leading to post-service prostate problems 
which required surgery and eventually led to his current 
genitourinary disabilities.  His WD AGO Form 53-55 confirms 
that his primary specialty was as a "radar repairman 
reporting equipment". 

Some service medical records are in the file.  These consist 
primarily of reports of the veteran's enlistment and 
separation examinations, as well as treatment reports from 
unrelated problems, and all are completely negative for 
complaints, pertinent abnormal clinical findings, or 
diagnosis of any genitourinary disorder.  The report of the 
separation examination in May 1946 states that urinalysis was 
negative, and the physical examination of the genitourinary 
system was "normal".  In this regard, it is noteworthy that 
the veteran has himself indicated that he did not seek nor 
receive care for genitourinary problems while in service.


On May 21, 1946, a week after his discharge from service, the 
veteran filed a VA Form 526, a claim for compensation for a 
broken nose for which he had received treatment in service in 
1945 at a civilian hospital, having been referred there by 
the service.  [This is also confirmed in service records].  
He made no reference to any genitourinary problems at that 
time. 

A rating action on May 27, 1946, granted service connection 
for deviated nasal septum, left, residual of trauma, post-
operative, and assigned a noncompensable rating.  The veteran 
was so informed in a form letter dated May 28, 1946.  [The 
initial 1946 rating was confirmed in May 1947, and the 
veteran was so informed in correspondence dated May 13, 
1947.]

The veteran has recently submitted a copy of his document 
appointing the American Red Cross as his representative with 
regard to VA claims in May 1946.  He has also recently 
submitted a copy of the document cited above, dated May 28, 
1946, with regard to VA disability benefits.

The veteran has alleged that he visited the VAMC in the 
summer of 1946 and was told by the physician that he was not 
going to treat him for a prostate problem, but that he should 
get married.  He has described this physician as an Italian 
urologist.  He reported that he had told him he wanted to 
finish college first before marriage, and then went to see 
Dr. J in MS. 

Of record is a change-of-address form from the veteran dated 
in June 1948 to the effect that he was permanently changing 
his residence to Mississippi, and that he would be moving 
from Georgia Tech to Mississippi State College.  Also of 
record are two forms asking that any VA records be 
transferred to MS; these are dated in June 1948.


On December 28, 1953, the veteran filed a VA Form 10-P-10, an 
Application for Hospital Treatment or Domiciliary Care" with 
VA in Jackson, MS.  He gave a history of recurrent pain in 
the right lower abdomen.  He had had no nausea, vomiting, or 
diarrhea.  It was noted that he had given a history of having 
been treated by two local urologists for "hypertrophy or 
infection of his prostate".  He was referred to the Urology 
Department which noted normal examination findings, but 
indicated that "chronic prostatitis" was found.  It was 
recommended that he receive treatment from his local 
physician and that hospitalization was not required from a 
urological standpoint.  (The signature on the VAMC urology 
consult is of record reflecting a physician's last name that 
appears to be of Italian origin).

There is no further communication of record from the veteran 
until 2000, when he asked for copies of records and that data 
be transferred to Texas.  In a VA Form 21-5138, filed in July 
2000, he claimed entitlement to service connection for 
genitourinary and prostate problems "which developed while I 
was on active duty.  I operated a radar station and was 
responsible for maintenance and could not leave it 
unattended."  

In another document in August 2000, he asked whether VA 
records had been received from the VA facility in Jackson, 
MS, from the "summer of 1946 approx."  He was informed that 
a search had been initiated for such records.  A VA Form 10-
7131 is in the file reflecting that a request had been made 
of the Jackson VAMC for all of the records, archived and 
others, relating to the veteran for the entire year of 1946, 
and asking that a negative reply should be provided if no 
records were forthcoming.  Several additional attempts were 
made to secure such records.  

The  written response is in the file showing that "(i)n 1962 
all VA medical discharged records dated prior to 1950 had 
been shipped out to the Federal Records Center and in 1964, 
approval was given and these records were destroyed."  It 
was further noted that in regard to these specific records, 
that in 1945, the Foster General Hospital had been under the 
jurisdiction of the Army and control was transferred later in 
1946 to VA.  However, the Army remained in control of the 
Army records, and VA did not have any information on the Army 
medical records.

Treatment records from consultations in June 2000 are of 
record.  The veteran has said that he had 

always had problems with his urinary 
stream.  He said that his dad had the 
same thing.  At age 25, he saw a 
urologist.  He has seen one in MS, as 
well as in FL, and during his younger 
years when he was in Houston.  They used 
to dilate him sporadically which seemed 
to help.  

The urological consultant for Dr. H, TAH, M.D., noted that 
the veteran 

has not had any difficulties with bladder 
previously except decreased stream until 
he developed the problem in March (2000) 
and was found to have the elevated 
residual.  At that time, he was having 
some leakage at night only.  He felt that 
he was voiding okay otherwise.   

Dr. H concluded that while additional tests would be done to 
be sure that nothing had been missed, the diagnosis was 
"prolonged obstruction problem with dilated flaccid 
bladder."

A copy of a typed letter from the veteran dated in August 
2000 to CCJ, M.D., in MS is of record.  The veteran reported 
therein that he and his father had been Dr J's longtime 
patients until he moved from MS, and asked for all of his 
records.  Dr. J responded that he was sorry but he could not 
be of help with these records as he had retired in January 
1974 because of poor health; with no requests for records 
after 7 years, all his remaining records had been destroyed 
in an incinerator.  He added that age 87, his memory was 
considerably impaired; and he was sorry, he wished he could 
remember.  The veteran had handwritten on the letter that he 
had been a patient from July 1946 to May 1963.

Another letter is of record from NBP, M.D., dated in August 
2000.  The veteran had asked for his records of his care, and 
the physician responded that he had retired in December 1989.  
In the 4-5 months before retirement he had written each 
patient he had seen in the preceding 5 years and in January 
1990, he and his wife had moved to NC.  In his retirement 
letter, he reported that he had written that he had destroyed 
all of his medical records for the previous 48 years of 
practice unless a patient requested their record; he had 
given a 6-month deadline.  At the end of that time, all the 
records had been destroyed.  The veteran had handwritten on 
the letter that he was Dr. P's patient from July 1963 to 
August 1987.

The veteran also submitted statements from two individuals in 
January 2001.  One individual, JBB, Sr., stated that he had 
known the veteran all his life, had gone to school with him 
since grammar school, and recalled his complaining of 
deviated nasal septum and prostate problems upon his 
discharge from service, which caused him to seek medical 
attention at the VA hospital in Jackson, MS.  

The other individual, WH, indicated that he had known the 
veteran since approximately 1967-1968 and that he recalled 
conversations they had had regarding a prostate problem that 
they both shared.  The veteran had told him that he had had 
prostate problems in service when he had been on shipboard 
and had to sit in front of the scope for long hours.  He said 
that he had gone to see VA for prostate problems soon after 
service and was told that the remedy was to get married.  The 
affiant noted that another neighbor of his has been told the 
same thing.  Since then, he had maintained contact with the 
veteran, who was still having prostate problems.


The file also contains records of the veteran's evaluation 
and treatment for prostatic hypertrophy, prostatitis, and 
urinary retention by private urologists from July 1989 to 
December 2003, including records of a transurethral prostate 
resection in March 2000, as well as VA outpatient treatment 
records, dated from July 2000 to August 2001.  The earliest 
of these treatment records, on paper identified as from the 
offices of JPA, M.D., and WTH, M.D., dated in July 1989, 
reflects that the veteran had not had a prostate examination 
in 3-4 years (this was crossed out a "1" was inserted by 
hand.  The veteran handwrote on the report that he had first 
seen Dr. A in 1987).  The report showed that the veteran's 
only complaint was that he had low back pain when he first 
got up in the morning, but as he moved around the pain 
subsided, suggesting arthritic type pain.  The physician 
noted that the veteran had "no symptoms of prostatism, 
occasionally he has a little bit of terminal dribbling, 
generally does not have nocturia, occasionally has it x 1.  
Urinalysis negative today."  Additional clinical notations 
from 1990 and 1991 showed no significant changes in his 
findings.

Additional private treatment records are in the file 
commencing in March 2000, when he said he had been in Florida 
over the weekend and went into urinary retention.  He had 
gone to his urologist, Dr. H who inserted a Foley catheter 
for drainage.  He had no history of prostate problems but had 
a rather marked obstruction symptoms for several weeks prior 
to that time.  He said that he had had a bout of prostatitis 
"many years ago but no other significant urological 
history".  Other private care-givers' reports are in the 
file for the March 2000 period showing that he a 15-20 gram, 
somewhat firm, but benign nontender prostate gland.  For the 
prostatic hypertrophy with outlet obstruction and urinary 
retention a transurethral needle ablation (TUNA) of the 
prostate was undertaken.  Drs. JMJ, M.D., and CLH, M.D., were 
caring for him during that time.  Dr. J performed a 
suprapublic cystostomy and diagnosed urinary retention 
secondary to hypotonic neurogenic bladder.




A July 2000 VA report noted the history of the veteran's 
urological problems, noting that he gave a history of voiding 
dysfunction since the 1940s, with routine follow-up and 
treatment by a urologist.  That examiner also noted the 
prostate surgery the veteran had undergone earlier that year.  
It was his impression that the veteran had recurrent 
prostatism versus neurogenic bladder.

The veteran testified at a personal hearing at the RO in 
August 2003.  He described at some length the circumstances 
of his duties during service and the urological symptoms that 
he had at that time and subsequently, and the treatment he 
had received for prostate and urological problems from 
various physicians, including the March 2000 surgery.

In December 2003, a private urologist, CLH, M.D., provided a 
statement.  He noted that he had been treating the veteran 
since March 2000 and that he had a neurogenic, atonic bladder 
that was probably secondary to chronic bladder distention of 
many years' duration.  He stated that it was his opinion that 
it was not secondary to chronic bladder obstruction as seen 
in prostate disease.  

It is entirely conceivable this began to 
develop when [the veteran] was in the 
service of his country.  He does give a 
history of delaying urination for hours 
while on watch.  This could have been the 
start of his retention.

Numerous and repeated attempts been made to obtain additional 
service and post-service clinical record from all sources 
including the VA and Army.  The veteran has provided various 
options for identifying him by name and numbers.  None have 
been forthcoming and the searches have now been certified as 
having taken place.

The veteran has also argued vociferously that he has a 
learned family and is himself smart enough to provide 
observations and an opinion in his case; and that he had 
submitted all that is available with regard to his claim.  He 
has argued that the opinions of Dr. H, who is a well 
respected urologist, and the others who have seen him, must 
be accepted. 

Pursuant to the Court and Board actions, additional records 
have been obtained including from physicians who have 
evaluated him in the 2000's.  These are all in the file.  One 
physician, CLH, M.D., whose records were particularly 
solicited as part of the Joint Motion, recommended that the 
veteran undergo a TURP in March 2000.  He noted that 
cytoscopy examination had shown an enlarged prostate with 
obstruction.  However, the prostate was only enlarged about 3 
cm., which was not greatly enlarged; and there was evidence 
of the earlier TUNA procedure.  He noted that the bladder was 
also irritated secondary to catheters.  His impression was 
BPH with urinary retention.  He noted that a TURP was 
recommended, and that the bladder might still not work 
completely as long-term massive distention of the bladder 
function at times did not completely return.  Another patient 
history form dated in December 2003 showed a history of 
having not been able to urinate which he had first noticed 
"several months (ago)-1999".  He had had some relief with 
yellow pills.

It has been certified that no additional records are 
available from Jackson VAMC in 1946 and, while they had been 
duly transferred to the official repository, subsequently 
they had been destroyed by fire.

The Board has reviewed all the evidence in the appellant's 
claims file.  Throughout the claim period, extensive searches 
have been undertaken to determine that all available clinical 
information is of record.  At this point, the Board is 
satisfied that everything that is reasonably available in the 
case is now in the file.  And, although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that every item of 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran's service records do not confirm, nor has he 
claimed, that he had any complaints or care for prostate or 
any other genitourinary disorder therein.  He has argued that 
his job required that he stay at his post for long periods of 
time and during that time, he was unable to urinate.  That is 
entirely possible, given his MOS.  Nonetheless, he filed a 
claim for another problem at the time of separation, and 
documentation at that time and shortly thereafter, while 
reflecting a familiarity with the claim system, did not 
mention genitourinary problems of any kind.

The veteran has asserted that he went to the VA to get 
treatment for prostate problems in 1946.  Any such records 
are not available.  However, there is an original report of 
his having sought such care in December 1953, in a scenario 
that, from the records in the file, is remarkably similar to 
that he has recalled from 1946 to include a VA Italian-
sounding-named examining urologist.  In an event, it makes 
little difference whether this incident was in 1946 or 1953, 
as in neither instance would it affirmatively serve to 
associate any chronic problem with service and/or further 
associate current problems with service.

The veteran says that he was seen by two private physicians 
soon after service, and he has contacted them; neither have 
their record from that time.  However, since the 1953 VA 
documentation refers to his having two urologists from whom 
he was to seek further care, there is no reason to question 
his assertion in that regard.  Nonetheless, even stipulating 
the treatment for prostate problems that he has suggested for 
that time frame, there remains no credible association 
between those symptoms and a chronic disability of service 
origin, and/or an etiological association with his current 
genitourinary difficulties. 




The lack of affirmative evidence in the file could be 
overcome by the presence of definitive or probable opinion as 
to causation.  However, service connection may not be based 
on a resort to speculation or even remote possibility.  38 
C.F.R. § 3.102.  See Morris v. West, 13 Vet. App. 94, 97 
(1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative); Bloom v. West, 12 
Vet. App. 185, 186-87 (1999) (treating physician's opinion 
that veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (physician's statement that the veteran may have been 
having some symptoms of multiple sclerosis for many years 
prior to the date of diagnosis deemed speculative); Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable 
to the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by a 
particular exposure is insufficient to establish service 
connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative to establish the presence of the 
claimed disorder or any such relationship).

Thus, in this case, and as clearly identified in the clinical 
records from more than one physician, there simply is no 
evidence of genitourinary disabilities of service origin 
which have been since chronically sustained and/or caused the 
veteran's current disability.  

Even accepting the veteran's contention as to circumstances 
wherein he could not leave his watch to urinate while on duty 
during service, and the fact that he had prostatitis soon 
after service, the only concrete medical opinion associating 
the veteran's current problems with service are from a 
physician who has seen him since 2000.  This opinion, cited 
above, is couched in terms of "conceivable" and "could 
have been", each of which is both conjectural and totally 
speculative.  That is not to infer that the physician opining 
was not well qualified, but rather the opinion was simply not 
based on substantive documentation of record.  In fact, it is 
otherwise contradicted by the evidence of record including 
that physician's own clinical notations which are fully of 
record and available for perusal along with those of other 
treating physicians.

To the extent that the lay statement and the veteran's 
comments and testimony purport to show continuity of 
symptomatology since his separation from service, such 
evidence is relevant only where a disorder noted in service 
is not shown to be chronic.  See 38 C.F.R. § 3.303(b).  In 
this case, no prostate or other genitourinary disorder, or 
even a single pertinent symptom, was noted during service or 
at separation.  It is clear that he has had some sort of 
prostate problems thereafter, to include perhaps in 1946 and 
certainly in 1953, for which he was seen by private 
urologists.  The lack of records, although commonplace, would 
not necessarily be fatal to his claim had there been other 
evidence of chronicity in the remaining some five decades 
prior to his initial claim for this benefit.

Moreover, the gap of several decades in the record militates 
against a finding that any in-service lack of urination 
opportunity and prostatitis, if any, caused his current 
chronic genitourinary disorder, and also rebuts any assertion 
of continuity of symptomatology since separation from 
service.  See 38 C.F.R. § 3.303(b); see also Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (to the effect that service incurrence may be rebutted 
by the absence of medical treatment for the claimed condition 
for many years after service).  We have no reason to doubt 
the veteran's discussion of his in-service assignments and/or 
complaints of prostatitis, but, under the law, cause and 
effect of claimed disability are medical determinations. 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim and that, therefore, the benefit-of-the-
doubt provisions of section 5107(b) are inapplicable.


ORDER

Service connection for a chronic genitourinary disorder is 
denied.



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


